Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
	This action is a Final action in response to communications filed on 04/22/2022.
Claims 1-4, 6-8 and 25-28, 30-36 and 38-40 have been amended. Claims 5, 9-24, 29 and 37 have been deleted. Claims 1-4, 6-8 and 25-28, 30-36 and 38-40 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments
Applicant’s remarks have been considered. 
Applicant argues, “As such, the presently claimed computer system provides a “critical advancement over the prior art,” as discussed in Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288 (Fed. Cir. 2016). Accordingly, each of the independent claims, when analyzed as a whole, would integrate a judicial exception into a practical application by improving the functioning of a computer.” (pgs. 18-19)
In Amdocs the claims were directed to processing network accounting information comprising receiving a first network accounting record from a first source, correlating the first network accounting record with accounting information available form a second source and enhancing the first network accounting record using the correlated information. The court found under Step 2A that the claims were directed to the abstract idea of “correlating two network accounting records to enhance the first record”. However, the claims were found eligible under Step 2B as the independent claims recite a series of limitations that when considered individually and as an ordered combination provide an inventive concept sufficient for eligibility. The court construed “enhance” as meaning to apply a number of field enhancements in a distributed fashion and referred to the Specification which indicated the advancement of the claimed invention over prior art. The claimed invention enables load distribution that helps to avoid/reduce congestion in network bottlenecks. The court concluded that the claim entails an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases). Amdocs, 841 F.3d 1288 (2016)
In contrast, the instant application recites generic computer component (e.g. computing device, processor and memory) for performing the receiving, storing, identifying, filtering, etc., which encompass abstract concepts related to Mental Processes (e.g. observation/evaluation). Further, the steps of receiving, storing, transmitting are considered extra-solution activity under Step 2A, Prong 2. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea.  
Under Step 2B as being well-understood, routine and conventional (MPEP 2106.05(d). The additional elements including processor, memory, non-transitory CRM are considered generic computer components performing generic computer functions (e.g. receiving, storing, transmitting) that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The problem solved of provider servers transmitting data that is relevant for a period of time based on GPS data activity, as indicated by Applicant is business problem of related to targeted advertising. As such the claims appear to be an improved business process for targeted advertising and not technically driven. Further, there is no support in the Specification of an improvement to a technology (e.g. computer) as the computer functions as it normally would.

Applicant argues, “Accordingly, each of the independent claims, when analyzed as a whole, would integrate a judicial exception into a practical application by improving the functioning of a computer.” (pgs. 18-21)
Regarding Applicant’s argument that the claims provide for an improvement to the functioning of the computer, Examiner respectfully disagrees. There is no support in the Specification or claims that demonstrates the functioning of the computer is improved. The computer is behaving as it normally would. The claimed invention appears to be an improved business process for identifying areas with elevated supply and demand levels for targeted advertising (see ¶0002), but does not rise to the level of an improvement in a technology or technical field. 


Applicant argues, “Applicant further emphasizes additional elements of independent claim 1, and similarly of independent claims 25 and 33, when taken as a whole, that amount to an inventive concept for resolving a particular Internet-centric problem (significantly more than the abstract idea itself), rendering the claims patent eligible, under Step 2B.” (pgs. 18-19)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements including processor, memory, non-transitory CRM are considered generic computer components performing generic computer functions (e.g. receiving, classifying, etc.) that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
  Further, the steps of receiving location data, storing data and transmitting push notifications are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The Specification discloses that the computer program instructions may be loaded onto a general purpose computer (see ¶0133). The background does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer components, and (MPEP 2106.05(d) (II)) indicates that mere collection or receipt of data over a network and storing and retrieving information in a memory are well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.

 Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-8 and 25-28, 30-36 and 38-40 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites, “…meets a predefined threshold number of mobile devices…” at line 27. Should this be ‘consumer mobile devices’? If so then there is insufficient antecedent basis for this limitation. Claims 25 and 33 are rejected based on the same rationale. Claims 2-4,6-8, 26-28, 30-32, 34-36 and 38-40 are rejected based on their dependency on Claims 1, 25 and 33 respectively.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-8 and 25-28, 30-36 and 38-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites 
receiving… merchant location data of [one or more mobile merchant devices],
receiving, consumer location data of a plurality of consumer mobile devices, the consumer location data comprising second GPS data from [the plurality of consumer mobile devices];
identifying, …, based on second GPS data stored to the location aggregation queue, a number of the plurality of [consumer mobile devices] that are located at a same given location or within a threshold distance of the same given location; 
filtering, …, the second GPS data to identify GPS data associated with a same given mobile device among the plurality of consumer mobile devices; 
determining… in accordance with geographic regions associated with geo-fencing data, the number of the number of the plurality of [consumer mobile devices] corresponding to a geographic region comprising a pre-defined number of [merchant devices] based on the first GPS data, meets a predefined threshold number of [mobile devices] based on the filtered GPS data; 
classifying, the geographic region, as a geographic region comprising an event based on the determination;
maintaining …, information indicative of the classification of the geographic region as the zone comprising both the pre-defined number of merchant devices and at least the predefined threshold number of mobile devices,…the number of the plurality of mobile devices …;
determining, …that the geographic region continues to comprise the event based on the maintained information;
transmitting, push notifications alerting at least a subset of the mobile devices located within the geographic region to available promotions related to products, services, experiences or events located within the geographic region corresponding to a given one of the predefined number of merchant devices based on the determination that the geographic region continues to comprise the event.

The limitations under the broadest reasonable interpretation covers performance of the limitations in the mind (Mental Processes) but for the recitation of generic computer components (e.g. a computing device). For example, identifying using GPS data a plurality of consumer mobile devices are located in a given location can be performed in the human mind by observing/analyzing data. Accordingly, the claim recites an abstract idea of Mental Processes. 
In addition, the claim could be seen as Certain Methods of Organizing Human Activity as one is identifying elevated supply and demand in a region related to sales and marketing activities (e.g. push notifications).
Independent Claims 25 and 33 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to determining a distance between the first locations data and second location data, Claim 3 is directed to identifying whether a first location is with a geographic region and Claim 4 is directed to identification of met threshold. Further, Claims 6 and 7 are directed to push notifications and Claim 8 is directed to monitoring a plurality of mobile devices. Dependent claims 26-28, 30-32, 34-36 and 38-40 are substantially similar and also encompass the same abstract concepts. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions are not integrated into a practical application. Claim 1 recites the additional elements of a computing device, multiple mobile merchant devices, a plurality of mobile devices, a location aggregation queue and a queue administrator module. Claim 25 recites the additional elements of an apparatus comprising at least one processor, at least one memory including program code for performing the claim limitations, merchant mobile devices, consumer mobile devices, a location aggregation queue and a queue administrator module. Claim 33 recites the additional elements of a non-transitory computer readable storage medium storing computer executable code executed by a computing apparatus, merchant mobile devices, consumer mobile devices, a location aggregation queue and a queue administrator module for performing the claimed limitations. These are generic computer components recited at a high level of generality as performing generic computer functions, i.e. collecting, storing and analyzing data. For instance, the steps of receiving merchant location data of mobile merchant device and receiving consumer location data of a plurality of consumer mobile devices is sending and receiving data which is considered extra-solution activity. The step of storing first and second GPS data to a location aggregation queue is considered extra-solution activity. The steps of identifying based on second GPS data stored in the location aggregation queue a number of consumer mobile devices located in the same given location or threshold difference, filtering second GPS data to identify GPS data associated with a same given mobile device among the plurality of consumer mobile devices, and determining based on geographic regions associated with geo-fencing data is analyzing data (e.g. observation and evaluation). The step of classifying the geographic region as a geographic region comprising an event based on the involves analyzing data (e.g. comparing and grouping). The steps of continuously receiving GPS data and monitoring the geographic region is data transmission and gathering which is extra-solution activity.  The step of maintaining information of the classification based on the monitoring of GPS data involves determining that the conditions are still met and storing information (e.g. extra-solution activity). The step of receiving GPS data from a mobile device and transmitting push notification is data gathering activity which is considered extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements including processor, memory, non-transitory CRM are considered generic computer components performing generic computer functions (e.g. receiving, classifying, etc.) that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
  Further, the steps of receiving location data, storing data and transmitting push notifications are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The Specification discloses that the computer program instructions may be loaded onto a general purpose computer (see ¶0133). The background does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer components, and (MPEP 2106.05(d) (II)) indicates that mere collection or receipt of data over a network and storing and retrieving information in a memory are well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.
	The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, Claims 1-4, 6-8 and 25-28, 30-36 and 38-40 are ineligible.

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Chauhan (US 2017/0148081) discloses determining a geographical location of a consumer, determining consumer spend history, identifying merchants in the area and transmitting a list of merchants.
Silvestro et al. (US 10,354,278) discloses determining how many customers are within a certain distance from a particular merchant location and sending promotions to customers within the promotion area.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683